DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
 
Response to Amendment
The amendments submitted 3/8/22 have been entered.
The previously applied 112 rejections have been withdrawn based on Applicant’s amendments of 3/8/22. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5, 8-10, 14, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia et al. (US 2019/0213978, “Jia”) in view of Bae et al (US 2015/0004334, “Bae”). 
Regarding claims 1 and 10, Jia teaches a flexible display device ([0039], [0040]) comprising a flexible display panel and a cover sheet or laminate (cover layers 30, 401/40, and 12 over display component 20, [0039] – [0041]). Jia teaches a cover window or cover sheet having multiple layers and including one or more bending areas that include a photoresponsive polymeric compound ([0041], bending areas 401/40, Fig. 4A). The photoresponsive compound may be flexible under an illuminating condition ([0041]). Jia additionally teaches that the cover sheet may comprise two non-bending regions wherein the bending portion extends between the non-bending portions (see, e.g., Fig. 4A, wherein at least two non-bending regions are connected bending portions 401/40, [0061]). The Examiner notes that the claim language requires that the photoresponsive polymer layer extends from the first bending region to the first non-bending regions (i.e., the photoresponsive material may extend up to, and abut the non-bending regions, but need not extend into the non-bending regions). In addition, Jia teaches that the deformation layer may cover an entirety of the base substrate and thus would extend through bending and non-bending regions (see [0060], also describing that the deformation layer may bend different amounts, including not at all, in different regions, thus having bending and non-bending areas). Jia additionally teaches that the photoresponsive polymer may be selected from an aromatic azo derivative polymer (e.g., azobenzene, [0044]).
    PNG
    media_image1.png
    299
    570
    media_image1.png
    Greyscale
	While Jia teaches the inclusion of a hard or outer cover layer that may be disposed on the non-bending regions (see Fig. 4A, layers 12 or 30, [0049]), Jia fails to teach that this hard coat layer is disposed only in the non-bending regions. However, in the same field of endeavor of flexible display devices (e.g., [0003], [0004]), Bae teaches that it is known to apply a cover panel layer having hard cover panels over only the non-bending regions to a display ([0004]). Bae teaches that it is known to provide a foldable part in the middle of a hard cover material in order to prevent the cover material from breaking upon folding or bending while retaining good optical properties and protection of the underlying device ([0004], [0005], [0008] – [0012]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the hard cover layer of Bae for that of Jia in order to provide a foldable part in the middle of a hard cover material in order to prevent the cover material from breaking upon folding or bending while retaining good optical properties and protection of the underlying device ([0004], [0005], [0008] – [0012]).
Regarding claim 5, Jia additionally teaches that the photoresponsive layers may be deformed upon activation of an underlying (or surrounding) light and that the light may be ultraviolet and that they may deform under different intensities of illumination and/or with the application of specific wavelengths (i.e., colors) of light ([0041], [0043], [0051] – [0053]).
Regarding claims 8, 9, and 18, Jia additionally teaches to include azobenzene compounds in the photoresponsive polymer ([0043], [0044]). Because Jia teaches to include an azobenzene component, which is described at the present specification at [0046] as compounds having photoresponsive properties, the specific examples taught by Jia including azobenzene compounds would be expected to have the same photoresponsive properties as those claimed, including a transitional relaxation time of less than 0.5 seconds (see Jia, [0043], [0044]). 
Regarding claim 14 and 15, Jia additionally teaches that the photoresponsive layers may be deformed upon activation of an underlying (or surrounding) light and that the light may be ultraviolet and that they may deform under different intensities of illumination and/or with the application of specific wavelengths (i.e., colors) of light ([0041], [0043], [0051] – [0053]). Jia additionally teaches that the OLED may emit light activating the flexible areas of the display (thus reading on the flexible panel providing the illumination to the deformation area, [0040] – [0043]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Bae as applied to claim 10, above, and further in view of Toyoshima (US 2016/0070383, “Toyoshima”).
Regarding claim 19, Jia fails to specifically teach the inclusion of a touch panel or layer between the cover sheet and the flexible display panel. In the same field of endeavor of display devices and films or use therein (e.g., [0003], [0010]), Toyoshima teaches a capacitive touch screen for use in an OLED type display and between a cover laminate and a display (see, e.g., [0055], [0054], Fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have included a touch panel in the device of Jia in order to introduce touch functionality to the device, so that it could be used in various end-user applications, such as mobile phones or the like ([0002], [0054], [0055]). 

Response to Arguments
Applicant’s arguments filed 3/8/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1, 5, 8-10, 14, 15, 18, and 19 are rejected as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782